DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-9,11-17,19,20  is/are rejected under 35 U.S.C. 103 as being obvious over Eckelbarger et al.(USPN 9149038; 10/06/2015).
The applied reference has a common Assignee with the instant application. Based upon the earlier effectively filed date of the reference, it constitutes prior art under 35 U.S.C. 102(a)(2). Eckelbarger et al.(USPN 9149038; 10/06/2015) “
“
    PNG
    media_image1.png
    320
    531
    media_image1.png
    Greyscale

and  A being 
“

    PNG
    media_image2.png
    303
    589
    media_image2.png
    Greyscale
” and 
“

    PNG
    media_image3.png
    481
    539
    media_image3.png
    Greyscale

And R7 and R7’ are hydrogen, halogen, alkyl, haloalkyl or alkoxy. 
Eckelbarger et al. specifically teach Compound 83 in column 99:
“

    PNG
    media_image4.png
    250
    686
    media_image4.png
    Greyscale
 
“. Compound  83 differs instant compound in claim 1 primarily by Cl on the benzodioxolyl ring instead of F atom as directly above. 
Instant compound in instant claim 1 is “

    PNG
    media_image5.png
    269
    518
    media_image5.png
    Greyscale
”. Note instant claim 1,8 and 9 shows that the instant compound of formula I in claim 1 exist as an ester. Being that the two compounds differ solely in the exchange of a single halogen(F vs Cl) atom, Eckelbarger et al.(USPN 9149038; 10/06/2015) renders instant “

    PNG
    media_image5.png
    269
    518
    media_image5.png
    Greyscale
”. obvious. Thus, halogen atoms are of the same family having similar chemical and physical properties rendering one obvious over the other in the absence of unexpected of the instant compound over the prior art compound. Eckelbarger et al.(USPN 9149038; 10/06/2015)’s claims 16-18 teach herbicidal composition comprising adjuvants, carriers, safeners. , Eckelbarger et al.(USPN 9149038; 10/06/2015)’s  claim 19 teach that the compound of formula I controls weeds. 
This rejection under 35 U.S.C. 103 might be overcome by: (1) a showing under 37 CFR 1.130(a) that the subject matter disclosed in the reference was obtained directly or indirectly from the inventor or a joint inventor of this application and is thus not prior art in accordance with 35 U.S.C.102(b)(2)(A); (2) a showing under 37 CFR 1.130(b) of a prior public disclosure under 35 U.S.C. 102(b)(2)(B); or (3) a statement pursuant to 35 U.S.C. 102(b)(2)(C) establishing that, not later than the effective filing date of the claimed invention, the subject matter disclosed and the claimed invention were either owned by the same person or subject to an obligation of assignment to the same person or subject to a joint research agreement. See generally MPEP § 717.02.

Claims 1-9,11-17,19,20  is/are rejected under 35 U.S.C. 103 as being obvious over Dave et al.(USPN 8449917;05/28/2013) in view of Eckelbarger et al.(USPN 9149038; 10/06/2015).
The applied reference has a common Assignee with the instant application. Based upon the earlier effectively filed date of the reference, it constitutes prior art under 35 U.S.C. 102(a)(2). Dave et al.(USPN 8449917;05/28/2013) teach

“
    PNG
    media_image6.png
    545
    525
    media_image6.png
    Greyscale
”. 

Note when Ar represents a phenyl substituted with -OCH2CH2O-, the combination of Dave et al. and Eckelbarger et al.(USPN 9149038; 10/06/2015) renders instant compound of Formula I obvious.
Eckelbarger et al.(USPN 9149038; 10/06/2015) “
“
    PNG
    media_image1.png
    320
    531
    media_image1.png
    Greyscale

and  A being 
“

    PNG
    media_image2.png
    303
    589
    media_image2.png
    Greyscale
” and 
“

    PNG
    media_image3.png
    481
    539
    media_image3.png
    Greyscale

And R7 and R7’ are hydrogen, halogen, alkyl, haloalkyl or alkoxy. 
Eckelbarger et al. specifically teach Compound 83 in column 99:
“

    PNG
    media_image4.png
    250
    686
    media_image4.png
    Greyscale
 
“. Compound  83 differs instant compound in claim 1 primarily by Cl on the benzodioxolyl ring instead of F atom as directly above. 
Instant compound in instant claim 1 is “

    PNG
    media_image5.png
    269
    518
    media_image5.png
    Greyscale
”. Note instant claim 1,8 and 9 shows that the instant compound of formula I in claim 1 exist as an ester. Being that the two compounds differ solely in the exchange of a single halogen(F vs Cl) atom, Eckelbarger et al.(USPN 9149038; 10/06/2015) renders instant “

    PNG
    media_image5.png
    269
    518
    media_image5.png
    Greyscale
”. obvious. Thus, halogen atoms are of the same family having similar chemical and physical properties rendering one obvious over the other in the absence of unexpected of the instant compound over the prior art compound. Eckelbarger et al.(USPN 9149038; 10/06/2015)’s claims 16-18 teach herbicidal composition comprising adjuvants, carriers, safeners. , Eckelbarger et al.(USPN 9149038; 10/06/2015)’s  claim 19 teach that the compound of formula I controls weeds. 
This rejection under 35 U.S.C. 103 might be overcome by: (1) a showing under 37 CFR 1.130(a) that the subject matter disclosed in the reference was obtained directly or indirectly from the inventor or a joint inventor of this application and is thus not prior art in accordance with 35 U.S.C.102(b)(2)(A); (2) a showing under 37 CFR 1.130(b) of a prior public disclosure under 35 U.S.C. 102(b)(2)(B); or (3) a statement pursuant to 35 U.S.C. 102(b)(2)(C) establishing that, not later than the effective filing date of the claimed invention, the subject matter disclosed and the claimed invention were either owned by the same person or subject to an obligation of assignment to the same person or subject to a joint research agreement. See generally MPEP § 717.02.


Claims 1-9,11-17,19,20  is/are rejected under 35 U.S.C. 103 as being obvious over Hercamp et al.(USAN 20150351396;12/10/2015) in view of Eckelbarger et al.(USPN 9149038; 10/06/2015).
The applied reference has a common Assignee with the instant application. Based upon the earlier effectively filed date of the reference, it constitutes prior art under 35 U.S.C. 102(a)(2). Hercamp et al.(USAN 20150351396;12/10/2015) teach

“
    PNG
    media_image7.png
    525
    522
    media_image7.png
    Greyscale
”. 

Note when Ar represents a phenyl substituted with -OCH2CH2O-, the combination of Hercamp et al. and Eckelbarger et al.(USPN 9149038; 10/06/2015) renders instant compound of Formula I obvious.
Eckelbarger et al.(USPN 9149038; 10/06/2015) “
“
    PNG
    media_image1.png
    320
    531
    media_image1.png
    Greyscale

and  A being 
“

    PNG
    media_image2.png
    303
    589
    media_image2.png
    Greyscale
” and 
“

    PNG
    media_image3.png
    481
    539
    media_image3.png
    Greyscale

And R7 and R7’ are hydrogen, halogen, alkyl, haloalkyl or alkoxy. 
Eckelbarger et al. specifically teach Compound 83 in column 99:
“

    PNG
    media_image4.png
    250
    686
    media_image4.png
    Greyscale
 
“. Compound  83 differs instant compound in claim 1 primarily by Cl on the benzodioxolyl ring instead of F atom as directly above. 
Instant compound in instant claim 1 is “

    PNG
    media_image5.png
    269
    518
    media_image5.png
    Greyscale
”. Note instant claim 1,8 and 9 shows that the instant compound of formula I in claim 1 exist as an ester. Being that the two compounds differ solely in the exchange of a single halogen(F vs Cl) atom, Eckelbarger et al.(USPN 9149038; 10/06/2015) renders instant “

    PNG
    media_image5.png
    269
    518
    media_image5.png
    Greyscale
”. obvious. Thus, halogen atoms are of the same family having similar chemical and physical properties rendering one obvious over the other in the absence of unexpected of the instant compound over the prior art compound. Eckelbarger et al.(USPN 9149038; 10/06/2015)’s claims 16-18 teach herbicidal composition comprising adjuvants, carriers, safeners. , Eckelbarger et al.(USPN 9149038; 10/06/2015)’s  claim 19 teach that the compound of formula I controls weeds. 
This rejection under 35 U.S.C. 103 might be overcome by: (1) a showing under 37 CFR 1.130(a) that the subject matter disclosed in the reference was obtained directly or indirectly from the inventor or a joint inventor of this application and is thus not prior art in accordance with 35 U.S.C.102(b)(2)(A); (2) a showing under 37 CFR 1.130(b) of a prior public disclosure under 35 U.S.C. 102(b)(2)(B); or (3) a statement pursuant to 35 U.S.C. 102(b)(2)(C) establishing that, not later than the effective filing date of the claimed invention, the subject matter disclosed and the claimed invention were either owned by the same person or subject to an obligation of assignment to the same person or subject to a joint research agreement. See generally MPEP § 717.02.

Claims 1-9,11-17,19,20  is/are rejected under 35 U.S.C. 103 as being obvious over Hercamp et al.(USAN 20150351398;12/10/2015) in view of Eckelbarger et al.(USPN 9149038; 10/06/2015).
The applied reference has a common Assignee with the instant application. Based upon the earlier effectively filed date of the reference, it constitutes prior art under 35 U.S.C. 102(a)(2). Hercamp et al.(USAN 20150351398;12/10/2015) teach

“
    PNG
    media_image7.png
    525
    522
    media_image7.png
    Greyscale
”. 

Note when Ar represents a phenyl substituted with -OCH2CH2O-, the combination of Hercamp et al. and Eckelbarger et al.(USPN 9149038; 10/06/2015) renders instant compound of Formula I obvious.
Eckelbarger et al.(USPN 9149038; 10/06/2015) “
“
    PNG
    media_image1.png
    320
    531
    media_image1.png
    Greyscale

and  A being 
“

    PNG
    media_image2.png
    303
    589
    media_image2.png
    Greyscale
” and 
“

    PNG
    media_image3.png
    481
    539
    media_image3.png
    Greyscale

And R7 and R7’ are hydrogen, halogen, alkyl, haloalkyl or alkoxy. 
Eckelbarger et al. specifically teach Compound 83 in column 99:
“

    PNG
    media_image4.png
    250
    686
    media_image4.png
    Greyscale
 
“. Compound  83 differs instant compound in claim 1 primarily by Cl on the benzodioxolyl ring instead of F atom as directly above. 
Instant compound in instant claim 1 is “

    PNG
    media_image5.png
    269
    518
    media_image5.png
    Greyscale
”. Note instant claim 1,8 and 9 shows that the instant compound of formula I in claim 1 exist as an ester. Being that the two compounds differ solely in the exchange of a single halogen(F vs Cl) atom, Eckelbarger et al.(USPN 9149038; 10/06/2015) renders instant “

    PNG
    media_image5.png
    269
    518
    media_image5.png
    Greyscale
”. obvious. Thus, halogen atoms are of the same family having similar chemical and physical properties rendering one obvious over the other in the absence of unexpected of the instant compound over the prior art compound. Eckelbarger et al.(USPN 9149038; 10/06/2015)’s claims 16-18 teach herbicidal composition comprising adjuvants, carriers, safeners. , Eckelbarger et al.(USPN 9149038; 10/06/2015)’s  claim 19 teach that the compound of formula I controls weeds. 
This rejection under 35 U.S.C. 103 might be overcome by: (1) a showing under 37 CFR 1.130(a) that the subject matter disclosed in the reference was obtained directly or indirectly from the inventor or a joint inventor of this application and is thus not prior art in accordance with 35 U.S.C.102(b)(2)(A); (2) a showing under 37 CFR 1.130(b) of a prior public disclosure under 35 U.S.C. 102(b)(2)(B); or (3) a statement pursuant to 35 U.S.C. 102(b)(2)(C) establishing that, not later than the effective filing date of the claimed invention, the subject matter disclosed and the claimed invention were either owned by the same person or subject to an obligation of assignment to the same person or subject to a joint research agreement. See generally MPEP § 717.02.

Claims 1-9,11-17,19,20  is/are rejected under 35 U.S.C. 103 as being obvious over Atkinson et al.(USAN 20120071320;03/22/2012) in view of Eckelbarger et al.(USPN 9149038; 10/06/2015).
The applied reference has a common Assignee with the instant application. Based upon the earlier effectively filed date of the reference, it constitutes prior art under 35 U.S.C. 102(a)(2). Atkinson et al.(USAN 20120071320;03/22/2012) teach herbicide “

“
    PNG
    media_image8.png
    426
    464
    media_image8.png
    Greyscale
”. 

Note when Ar represents a phenyl substituted with -OCH2CH2O-, the combination of Atkinson et al.(USAN 20120071320;03/22/2012) and Eckelbarger et al.(USPN 9149038; 10/06/2015) renders instant compound of Formula I obvious.
Eckelbarger et al.(USPN 9149038; 10/06/2015) “
“
    PNG
    media_image1.png
    320
    531
    media_image1.png
    Greyscale

and  A being 
“

    PNG
    media_image2.png
    303
    589
    media_image2.png
    Greyscale
” and 
“

    PNG
    media_image3.png
    481
    539
    media_image3.png
    Greyscale

And R7 and R7’ are hydrogen, halogen, alkyl, haloalkyl or alkoxy. 
Eckelbarger et al. specifically teach Compound 83 in column 99:
“

    PNG
    media_image4.png
    250
    686
    media_image4.png
    Greyscale
 
“. Compound  83 differs instant compound in claim 1 primarily by Cl on the benzodioxolyl ring instead of F atom as directly above. 
Instant compound in instant claim 1 is “

    PNG
    media_image5.png
    269
    518
    media_image5.png
    Greyscale
”. Note instant claim 1,8 and 9 shows that the instant compound of formula I in claim 1 exist as an ester. Being that the two compounds differ solely in the exchange of a single halogen(F vs Cl) atom, Eckelbarger et al.(USPN 9149038; 10/06/2015) renders instant “

    PNG
    media_image5.png
    269
    518
    media_image5.png
    Greyscale
”. obvious. Thus, halogen atoms are of the same family having similar chemical and physical properties rendering one obvious over the other in the absence of unexpected of the instant compound over the prior art compound. Eckelbarger et al.(USPN 9149038; 10/06/2015)’s claims 16-18 teach herbicidal composition comprising adjuvants, carriers, safeners. , Eckelbarger et al.(USPN 9149038; 10/06/2015)’s  claim 19 teach that the compound of formula I controls weeds. 
This rejection under 35 U.S.C. 103 might be overcome by: (1) a showing under 37 CFR 1.130(a) that the subject matter disclosed in the reference was obtained directly or indirectly from the inventor or a joint inventor of this application and is thus not prior art in accordance with 35 U.S.C.102(b)(2)(A); (2) a showing under 37 CFR 1.130(b) of a prior public disclosure under 35 U.S.C. 102(b)(2)(B); or (3) a statement pursuant to 35 U.S.C. 102(b)(2)(C) establishing that, not later than the effective filing date of the claimed invention, the subject matter disclosed and the claimed invention were either owned by the same person or subject to an obligation of assignment to the same person or subject to a joint research agreement. See generally MPEP § 717.02.
Claim Objection
Claims 10 and 18 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Telephonic Inquiry
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALTON NATHANIEL PRYOR whose telephone number is (571)272-0621. The examiner can normally be reached 7-4:00 M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sue Liu can be reached on 571-272-5539. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ALTON N PRYOR/Primary Examiner, Art Unit 1616